Citation Nr: 1121230	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  10-19 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Management Center in St. Paul, Minnesota

THE ISSUE

Whether termination of the Veteran's nonservice-connected disability pension benefits as of April 1, 2003, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

A VA Form 21-8947 indicates that the Veteran had active duty service from August 1968 to February 1969.  The complete record is not currently before the Board, as the claims-file has not been supplied to the Board, thus further documentation of the Veteran's service history is not available to the Board at this time.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in January 2010.  A statement of the case was issued in April 2010, and a substantive appeal was received in April 2010.

The Veteran testified at a Board video conference hearing in February 2011.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The complete record is not currently before the Board, as the claims-file has not been supplied to the Board.  A remand is required to obtain the complete claims-file prior to a determination by the Board on the appeal.

Before the Board at this time is a folder under the cover of a VA Form 8 remarking: "Virtual VA folder being sent.  Claim file currently at the Phoenix RO."  A November 2010 internal VA correspondence between the Pension Management Center and the Phoenix Regional Office (RO) explains: "The NOD file is being sent to your RO with a copy of the VVA file, Certification Worksheet, and VA Form 8 for your attention" in connection with preparing for the Veteran's Board videoconference hearing.

Notably, a June 2010 memorandum from the Pension Management Center to the Veteran's appointed representative states: "Claims folder is located at RO 345.  No documents from the C File were used for this issue.  Available information is in Virtual VA records, a copy of which is provided...."

However, it appears that all of the pertinent records are not actually included in the Virtual VA file, and the Board must remand to obtain the complete claims-file and all missing pertinent records to permit properly informed appellate review of this claim.  For instance, the Board notes that the April 2010 Statement of the Case cites a list of evidence including "1-12-10 VA Form 5655, Financial Status Report."  The April 2010 Statement of the Case further discusses this document, explaining (in addressing the Veteran): "On January 29, 2010, the Debt Management Center received your VA Form 5655, Financial Status Report, showing that your spouse has earned income."  Significantly, the Board's review of the currently available 'Virtual VA file' reveals that there is no copy of any VA Form 5655 Financial Status Report matching the description in the April 2010 Statement of the Case.  

The financial status of the Veteran is generally an essential component of a VA nonservice-connected disability issue.  Furthermore, the April 2010 Statement of the Case indicate that the Veteran's submitted Financial Status Report was significant pertinent evidence considered in this particular case.  The 'Virtual VA file' currently before the Board appears to contain printed copies of documents and no originals; it is reasonable to conclude that the original copies of the pertinent pages that are not reflected in the 'Virtual VA file' are contained in another location, such as in the Veteran's original claims-file which is not currently available to the Board.

The Board finds that it cannot appropriately proceed with appellate review of this issue without the complete record.  The Board observes that the Veteran's testimony in written correspondence and at his February 2011 Board hearing insists that although the Pension Management Center (including the Statement of the Case) states that the Veteran did not reply to certain requests for information, the Veteran believes that he has replied to all requests sent to him.  Considering the apparently incomplete nature of the record before the Board at this time, it would be helpful to obtain the Veteran's complete original claims-file which apparently contains at least one item of important pertinent correspondence submitted by the Veteran that has not been copied into the 'Virtual VA file.'

The Board must therefore remand the appeal to obtain the claims-file prior to a determination by the Board on the appeal.  Moreover, should any pertinent document discussed in the April 2010 Statement of the Case not be contained within the claims-file, then appropriate steps should be taken to locate any missing documents and to associated them with the record before the Board on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims-file should be obtained and associated with the record under consideration in this appeal.  According to documents in the 'Virtual VA File' before the Board, the Veteran's claims-file may be currently located at the RO in Phoenix, AZ.

2.  The RO should make a specific determination as to whether the complete set of documentation pertinent to this case is now available for review.  In particular, the RO should determine whether the January 2010 VA Form 5655, Financial Status Report, is now contained in the Veteran's claims-file on appeal.  If any pertinent evidence or documentation, including the evidence and documentation cited and discussed in the April 2010 Statement of the Case, is not currently contained in either the claims-file or the 'Virtual VA file' folders, appropriate steps should be taken to determine the location and obtain the missing items.  A formal written determination indicating either that (a) the record on appeal is now complete, or (b) any missing records have been determined to be unavailable after completion of all appropriate steps, should be associated with the claims-file.

3.  After completion of the above and any additional development the RO may deem necessary, the RO should review the expanded record and determine if the issue on appeal can be granted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


